Title: Horatio G. Spafford to Thomas Jefferson, 23 November 1815
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          
            Esteemed Friend—
             Albany, 11 Mo. 23, 1815.
          
          The event which I expected, has terminated the life of my friend Dox, & vacated the office of Post Master in this City. May I now solicit thy aid in obtaining that office for me? I need some kindness very much, having a numerous family to support, & having lately lost a good deal of property.  Thy aid would be very grateful to my feelings, & an intimation from thee would ensure me success. I write by this mail, to the Post Master General, & perhaps to the President. Pray have the goodness to take this into consideration, & to apprize me of thy conclusion. With very great esteem & respect, thy friend,
          H. G. Spafford.
        